Citation Nr: 1822680	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-27 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


REMAND

The Board finds that additional development is required for the claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.

With regard to the Veteran's claim for service connection for a psychiatric disability, the Board finds that the Veteran has not been provided an examination to determine the nature and etiology of his claimed condition, to include as it relates to claimed incidents that caused him to become anxious and depressed during active duty.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where necessary to make a decision on the claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the Veteran's claim is sufficient to overcome the low threshold  and trigger VA's duty to provide the Veteran with a VA examination to ascertain the nature and etiology of a psychiatric disability.  The Veteran has consistently and continuously reported that he suffered psychological trauma during active service while living in the barracks on base where he witnessed many different inappropriate actions taken my fellow service members, to include sexual assault and rape.  The Veteran has consistently asserted, to include to his treating VA physicians, psychologists, and medical professions, how those events he witnessed during service affected his mental health.  The Veteran has also repeatedly been diagnosed with major depressive disorder and anxiety.  The Board notes that while the Veteran's lay statements may not be competent to be dispositive of the claim, those statements are sufficient to overcome the low threshold necessary to trigger VA's duty to provide an examination for the claimed condition.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the Board must remand the claim for further development to include a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment medical records not already of record.

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran.

3.  Schedule the Veteran for a VA psychiatric examination with a psychologist or psychiatrist.  The examiner must review the claims file and should note that review in the report.  All necessary tests should be conducted using the DSM-5 standards.  A rationale for any opinions provided should be stated.  Based on the review of all the evidence of record, the VA examiner is asked to provide the following information:

(a) The VA examiner should provide a full diagnosis of all mental disorders found and should state whether or not each criterion for a diagnosis of PTSD is met.

(b) For each diagnosis, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that each identified psychiatric disability was incurred in or is otherwise related to service.  The examiner should consider the Veteran's lay statements with regard to in service incidents of psychological trauma. 

(c) If PTSD is diagnosed, the examiner must identify the stressor event and symptoms which support a diagnosis of PTSD, and indicate whether PTSD is at least as likely as not (50 percent or greater probability) related to the stressor.  If PTSD is not diagnosed, please explain why the criteria for the diagnosis are not met. 

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

